Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 08, 2014

The Court of Appeals hereby passes the following order:

A14A2223. CHRISTOPHER A. EVANS v. GEORGIA BUREAU OF
    INVESTIGATION.

      Christopher A. Evans appealed to this Court from the superior court’s order
dismissing his petition for writ of mandamus. The Supreme Court, however, has
exclusive appellate jurisdiction over all cases involving extraordinary remedies,
including mandamus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Ladzinske
v. Allen, 280 Ga. 264 (626 SE2d 83) (2006). This case is thus TRANSFERRED to
the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                        09/08/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.